At last term the appellees moved to dismiss this appeal, and assigned as one of the grounds that it had not been docketed before the call of the district to which it belonged. The appellants obtained leave to show reasonable excuse for such failure. Walker v. Scott, 102 N.C. 487.
At this term the appellants show by affidavits, which are uncontradicted, that the transcript of the record on appeal was mailed in ample time to have reached the office of the clerk of this Court, and have been docketed before the docket for that district was perused (Rule 5). The delay was caused by some irregularity of the mails. The excuse is reasonable, and the motion to dismiss on that ground is denied. As the appeal was taken several months previous, we do not see though why the appellant should not have had the record sent up earlier, and avoided the risk of delay by possible irregularities of the mail. The attention of clerks of the Superior Courts should be called to section 551 of the Code, which requires them to send up a transcript of the record in each *Page 353 
case on appeal within twenty days after the case agreed by counsel or the case settled by the judge is filed. This act should be strictly observed.
In the court below it was found, at Fall Term, 1889, upon appellant's own testimony, that the case on appeal was served on 2 November, 1888, and that the court at which the cause was tried adjourned 27 October. It was in evidence that the cause was tried on 24 October, (483) and it was controverted whether the appeal was entered on that day or on 27 October, the day the court adjourned. This was immaterial. The appeal in a legal sense was not taken till the court adjourned, for till then the proceedings was in fieri, and the appeal inchoate. Turrentine v. R. R., 92 N.C. 642. The five days in which the case on appeal was to be served on appellees are to be counted, therefore, from 27 October, the day on which the court adjourned. Section 596 of the Code provides that in the computation of time the first day is to be excluded and the last is to be included, unless the last day be Sunday, when it is excluded. Saturday, 27 October, is the terminus a quo from which the time is to be counted. Excluding that day the fifth and last day upon which the service could have been made was Thursday, 1 November. Service of the case upon appellees on 2 November, therefore, was too late as the law then stood.
It is contended, however, that ch. 161, Laws 1889, ratified 25 February, 1889, extending the time on which a case on appeal can be served to ten days, cures the defect and restores the rights which appellants had lost by their delay. The power of the Legislature to pass such curative statutes is clear. Strickland v. Draughan, 91 N.C. 103; Tatom v. White, 95 N.C. 453.
It was seriously questioned whether the concluding words of the act, "the same shall apply to pending appeals," refer to the proviso in the statute (which concerns only appeals in forma pauperis) or to the whole statute. Giving it the latter construction, as the appellants insisted, still it certainly could not have been the legislative intent to restore the appellants' rights, which had been lost by their failure to serve their case on appeal within the five days, and cut off the rights of the appellees, who, relying upon the appellants' case not having been served in time, had served no countercase. Upon a reasonable       (484) and just construction of the intendment of the statute, which must be held to apply equally in favor of appellant and appellee, under the peculiar circumstances of this case the appellees are equitably entitled to have their views of the case presented.
The appellees will, therefore, be allowed five days after the certificate of this opinion is filed in the office of the clerk of the Superior Court of *Page 354 
Cherokee County to file their exceptions, should they desire to do so, to the appellants' case on appeal, nunc pro tunc; and if the parties cannot agree upon the statement of the case it will be settled by his Honor, JudgeBoykin, under the requirements of section 550 of the Code. The transcript of the "case on appeal," when agreed upon by the parties or settled by the judge, will be certified to this Court, that the case may stand for argument at next term.
PER CURIAM, it is so ordered.
Cited: S. c., 106 N.C. 58; McGee v. Fox, 107 N.C. 768; Sondley v.Asheville, 110 N.C. 89; S. v. Price, ib., 602; Lowe v. Harris, 112 N.C. 493;Arrington v. Arrington, 114 N.C. 114, 116; Rosenthal v. Roberson,ib., 596; Delafield v. Construction Co., 115 N.C. 23; Causey v. Snow,116 N.C. 498; Guano Co. v. Hicks, 120 N.C. 29.